DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,474,418 in view of Bengtsson and iXBT. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of the patent in view of the references cited in the rejections below.  For example, claim 1 of the patent recites all subject matter recited in instant claim 1 except that the signal features auto sequencing and guaranteed packet delivery.  This is disclosed by Bengtsson as described below, and it would have been obvious to modify the claim of the patent to include this in order to provide improved quality of delivery of the content.  All other subject matter recited in the claims of this application find corresponding subject matter in the claims of the patent, or recite only obvious variations thereof.
Claims 1 and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,579,324.  Claim 1 of the patent recites all subject matter of, therefore anticipates, claim 1 of this application. All other subject matter recited in the claims of this application find corresponding subject matter in the claims of the patent, or recite only obvious variations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapstun et al., US Pub No. 20060028400 in view of Bengtsson et al., WIPO Pub No. WO 02/15075, in view of iXBT Labs, “TI's OMAP Processor…”, published 05/12/2006.

As to claim 1 Lapstun discloses a method comprising: 
transmitting, via a wireless transceiver of a host device, a signal to a near eye, wearable wireless transfer device (Fig. 22 and 23; [0280]-[0281] – video is transmitted via Bluetooth from server 812 (host device) to HMD 300); 
receiving, via a wireless transceiver of the near eye, wearable wireless transfer device, the signal from the host device ([0280]), the signal being of at least Video Graphic Array (VGA) quality ([0263] and Table 5) and being received over a Bluetooth wireless connection ([0280]),
wherein the signal comprises a first channel consisting of audio/video data ([0287], [0349] – audio and video (AV data) is sent via a Bluetooth channel) and a second channel consisting of non-audio/video data ([0311] – telephony data, which is non-AV data, is sent via a separate channel.  The examiner notes that the term “audio/video data” is interpreted in this context as “audiovisual data” and requires both an audio and video component); and
generating a video signal, from the signal, that is suitable for handling by a display driver in the near eye, wearable wireless transfer device ([0234]),
wherein the near eye, wearable wireless transfer device has at least one display configured to be a near eye, wearable display (Fig. 22: 304 and 306).
Lapstun fails to disclose RFCOMM or Serial Port Profile (SPP); wherein the signal features auto sequencing and guaranteed packet delivery.
However, in an analogous art, Bengtsson discloses an RFCOMM Bluetooth connection wherein the signal features auto sequencing and guaranteed packet delivery (col. 13 lines 3-22 – RFCOMM features guaranteed QoS, a form of guaranteeing delivery of at least some of the packets.  The L2CAP protocol, upon which RFCOMM is built, features auto sequencing as is known in the art, and as described in the Bluetooth Core Specification v1.0B).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Lapstun with the teachings of Bengtsson, the rationale being to provide improved quality of delivery of the content.
The system of Lapstun and Bengtsson fails to disclose that the generating is performed by an ARM DSP processor of the near eye, wearable wireless transceiver device.
However, in an analogous art, iXBT discloses a portable media device that generates videos by an ARM DSP processor of the near eye, wearable wireless transceiver device (pg. 1-2: the OMAP 2420 is an ARM DSP processor for generating video in a portable media device).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Lapstun and Bengtsson with the teachings of iXBT.  Clear motivation exists to make this modification, which would enable the HMD of Lapstun to benefit from improved functionality offered by the OMAP 2420.  Such motivation includes improved speed and video quality, “enhanced power and performance management through TI's SmartReflex solutions that incorporate a range of intelligent and adaptive hardware and software technologies that dynamically control voltage, frequency and power based on device activity, modes of operation and process and temperature variation.” (see iXBT pg.1-2).  For these reasons, the skilled artisan would conclude that modifying the HMD of Lapstun to utilize the OMAP processor described in the iXBT article would result in an improved product.

As to claim 3 Lapstun discloses sending the signal and other data over a high speed connection ([0285]-[0287] – audio and video are both received over the high speed connection).  Lapstun fails to explicitly disclose that the signal and other data are multiplexed.  Official notice is taken that this was widely practiced in the art at the time of the invention, and to include this functionality into the system of Lapstun would have been obvious to the skilled artisan in order to send audio and video contemporaneously in a manner the synchronizes their reception.

As to claim 4 Bengtsson discloses reading an application program from a memory (Fig. 3 and its description).  

As to claim 5 Lapstun discloses generating a monaural or stereo audio output ([0264]).

As to claim 8 iXBT discloses that an ARM bus of the ARM DSP processor is configured to send the video signal directly to the display driver of the near eye, wearable wireless transfer device (see circuit diagram – the OMAP 2420 SoC includes internal display drivers.  The bus that inherently connects the ARM and display driver is therefore an ARM bus of the processor).  

As to claim 9 the system of Lapstun and iXBT discloses that the signal is decompressed (Lapstun [0289]) by the ARM DSP processor to create the video signal (iXBT).

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapstun, Bengtsson, and iXBT in view of Rajasingham, US 20070229396.

As to claim 6 the system of Lapstun, Bengtsson, and iXBT fails to disclose 
receiving at least one voice command by an audio input of the near eye, wearable wireless transfer device.  
	However, in an analogous art, Rajasingham discloses receiving at least one voice command by an audio input of the near eye, wearable wireless transfer device ([0010] and [0041]).
	It would have been obvious to a skilled artisan at the time of the invention to modify the system of Lapstun as modified with the teachings of Rajasingham, the rationale being to simplify user input.

As to claim 7 Rajasingham discloses that at least one voice command is used to control at least one function of the near eye, wearable wireless transfer device ([0010] and [0041] – the head mounted device receives voice commands to control a function of the device).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423